Case 2:21-cv-00115-WKW-CSC Document 15 Filed 04/28/21 Page 1 of 3




                                                                            011 PR 2
                                                       JOD E C1i TRIC ALA
                                                       BRA P.
                                                           !STRICT COURT
                                                                 CicE
                                                                            A q:
                                                                       C
Case 2:21-cv-00115-WKW-CSC Document 15 Filed 04/28/21 Page 2 of 3




                                                           oK) \c\r\.
                                    'PNAVot                   ‘1\)

re\E                        NpWc*_   ft'rE               R-Nti
              0F     T\A-=._ -cYC<SCD
                     \i\`'"-‹-CVv           FATErr


        ‘K'
V\,6                                     0
                         Case 2:21-cv-00115-WKW-CSC Document 15 Filed 04/28/21 Page 3 of 3
                                        -5                                                             -•


          Cc?
  t 119- 770                                                                                          ziontgomery PR.,.(Dc
   qr),&06 ..'                                                                                         WE 27 APR 2021 PM                         •
        1R-Lift?)ivIns
 L>co
                            il-11 tlilh*ItrIP1111111 1111'111




                                         FORWARDED
                                       00014.1SF.0010511S
                    GOAREVONOSICSIS
                                Slpit          VS
                                                   paiaptskt,
                                                      EES0461131..F.                               (r)-1M-ES                              Cc).
                        MO,
                          aOit.VAIMAIt),
                                 OWticOtt4t-,1" 001IHF.SNCLOSEO
               FROM P34
               HAVE  t401
                DEFARIMSta 1\tAC.t. OF(
                         SUSSI
                                        CONIttAl OF
                                                                                                                   o 1F-- IN2R".`Pef\r\
                     VE.
                 Con,WOWCP:OOIC
                FOR




                                                                                                     __LLO
                                                                       --                            Ruotsbv,
                                                                                           - M
                                                                                    1 )1— \3
                                                                            .\/\-CD \
                                                                              C20fr-5        Lio
